EXHIBIT SUBSIDIARIES OF ST. MARY LAND & EXPLORATION COMPANY A.Wholly-owned subsidiaries of St. Mary Land & Exploration Company, a Delaware corporation: 1. Four Winds Marketing, LLC, a Colorado limited liability company 2. St. Mary East Texas LLC, a Colorado limited liability company 3. Energy Leasing, Inc., an Oklahoma corporation 4. Belring GP LLC, a Delaware limited liability company 5. St. Mary Energy Louisiana LLC, a Delaware limited liability company 6. Hilltop Investments, a Colorado general partnership 7. Parish Ventures, a Colorado general partnership B.Other subsidiaries of St. Mary Land & Exploration Company: 1. Box Church Gas Gathering, LLC, a Colorado limited liability company (58.6754%) 2. SMI 281, LLC (2%) 3. Wilkinson Pipeline, LLC (24%) C.Partnership or limited liability company interests held by St. Mary Land & Exploration Company: 1. Trinity River Services LLC, a Texas limited liability company (25%) 2. 1977 H.B Joint Account, a Colorado general partnership (8%) 3. 1976 H.B Joint Account, a Colorado general partnership (9%) 4. 1974 H.B Joint Account, a Colorado general partnership (4%) 5. Sycamore Gas Systems (3%) 6. Gil Data Base Systems (10%) D.Partnership interests held by St. Mary East Texas, LLC: 1. St. Mary East Texas LP, a Texas limited partnership (99%)(the remaining 1% interest is held by St. Mary Land & Exploration Company)
